Exhibit 10.3

 



STOCK PLEDGE AGREEMENT

 

This STOCK PLEDGE AGREEMENT (this “Agreement”), dated as of June 30, 2020,
Acacia Research Group LLC, a Delaware limited liability company, Advanced
Skeletal Innovations LLC, a Texas limited liability company and Saint Lawrence
Communications LLC, a Texas limited liability company (the foregoing entities
together with each other Person that executes a joinder and becomes a “Grantor”
hereunder, each a “Pledgor” and, collectively, the “Pledgors”), in favor of
Starboard Value Intermediate Fund LP, in its capacity as collateral agent (in
such capacity, the “Collateral Agent”) for the Holders.

 

WHEREAS, Acacia Research Corporation, a Delaware corporation (the “Company”),
and each party listed as a “Buyer” on the Schedule of Buyers attached thereto
(as such schedule may be amended, restated or otherwise modified from time to
time, each a “Buyer”, and collectively, the “Buyers”) are parties to the
Securities Purchase Agreement, dated as of November 18, 2019 (as amended,
restated or otherwise modified from time to time, the “Securities Purchase
Agreement”), pursuant to which, among other things, certain Buyers purchased
from the Company certain senior secured notes issued on June 4, 2020 (as such
senior secured notes were amended, restated, replaced, exchanged or otherwise
modified from time to time on or prior to the date of the Exchange Agreement,
the "June 4 Notes");

 

WHEREAS, pursuant to that certain Exchange Agreement, dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Exchange Agreement”), by and between the
Company, Merton Acquisition HoldCo LLC, a Delaware limited liability company
(“Merton”), and Starboard Value LP, each of the June 4 Notes shall be exchanged
and replaced in their entirety by new notes (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Notes”)
issued by Merton in favor of each of the Holders, in the original aggregate
principal amount of $115,000,000, to the same Starboard Funds and in the same
respective amounts as the June 4 Notes;

 

WHEREAS, each Holder (collectively, the “Holders”) has requested and the
Pledgors have agreed, that in connection with the Holders extending credit
evidenced by the Notes, the Pledgors execute and deliver to the Collateral Agent
this Agreement providing for the grant to the Collateral Agent, for the benefit
of the Holders, of a security interest in the Collateral described below;

 

WHEREAS, each Pledgor is part of an integrated operation that reports on a
consolidated basis and, at times, a Pledgor may receive credit provided through
financing obtained by another Pledgor or Transaction Party; and

 

WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interests of
the Pledgors.

 

NOW, THEREFORE, in consideration of the above premises and the agreements herein
and for other consideration, the sufficiency of which is hereby acknowledged,
each Grantor agrees with the Collateral Agent, for the benefit of the Holders,
as follows:

 

 

 

 

 



 1 

 

 

1.                   Definitions.

 

(a)                Reference is hereby made to the Securities Purchase Agreement
and the Notes for a statement of the terms thereof. All terms used in this
Agreement and the recitals hereto which are defined in the Securities Purchase
Agreement, the Notes or in Articles 8 or 9 of the Uniform Commercial Code (the
“UCC”) as in effect from time to time in the State of New York, and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein, as applicable; provided that terms used herein which are defined in the
UCC as in effect in the State of New York on the date hereof shall continue to
have the same meaning notwithstanding any replacement or amendment of such
statute except as the Collateral Agent may otherwise determine. Words used
herein, regardless of the number and gender specifically used, shall be deemed
and construed to include any other number, singular or plural, and any other
gender, masculine, feminine or neuter, as the context indicates is appropriate.
When a reference is made in this Agreement to an Appendix, Exhibit,
Introduction, Recital, Section or Schedule, such reference shall be to an
Appendix, an Exhibit, the Introduction, a Recital or a Section of, or a Schedule
to, this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”

 

(b)                The following terms shall have the respective meanings
provided for in the UCC: “Cash Proceeds”, “Instruments”, “Investment Property”,
“Noncash Proceeds”, “Proceeds”, “Promissory Notes”, and “Securities Account”.

 

(c)                As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

 

“Collateral” has the meaning set forth in Section 2.

 

“Control Agreement” means a Securities Account Control Agreement, to be entered
into by and among the applicable Pledgor, the Collateral Agent and Securities
Intermediary pursuant to which the Collateral Agent will have “control” (as
defined in Articles 8 and 9 of the applicable Uniform Commercial Code) over that
part of the Collateral that is Investment Property (as defined in Article 9 of
the Uniform Commercial Code).

 

“Note Transaction Documents” means the Securities Purchase Agreement, the Notes
and the Security Documents.

 

“Obligations” means all “Obligations” as defined in the Notes, whether due or to
become due, and whether now existing or hereafter arising or incurred.

 

“Pledged Shares” means (a) the shares of capital stock or other Equity Interests
described in Schedule I hereto, whether or not evidenced or represented by any
stock certificate, certificated security or other Instrument, issued by the
Persons described in such Schedule I (the “Existing Issuers”), (b) the shares of
capital stock or other Equity Interests at any time and from time to time
acquired by a Pledgor of any and all Persons now or hereafter existing (such
Persons, together with the Existing Issuers, being hereinafter referred to
collectively as the “Pledged Issuers” and each individually as a “Pledged
Issuer”), whether or not evidenced or represented by any stock certificate,
certificated security or other Instrument, and (c) the certificates representing
such shares of capital stock, all options and other rights, contractual or
otherwise, in respect thereof and all dividends, distributions, cash,
Instruments, Investment Property, financial assets, securities, capital stock,
other Equity Interests, stock options and commodity contracts, notes,
debentures, bonds, Promissory Notes or other evidences of indebtedness and all
other property (including, without limitation, any stock dividend and any
distribution in connection with a stock split) from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests.

 

 

 

 



 2 

 

 

“Securities Account” means a securities account in the name of the applicable
Pledgor maintained at a Securities Intermediary.

 

“Securities Intermediary” means a nationally recognized “securities
intermediary” (as defined in Article 8 of the UCC) mutually agreed upon by the
applicable Pledgor and the Collateral Agent that will maintain the Securities
Account and be a party to the Control Agreement.

 

2.                   Non-Recourse Pledge. Subject to Section 16 hereof, each
Pledgor hereby agrees that such Pledgor is jointly and severally liable for, and
absolutely and unconditionally guarantees to Holders on a non-recourse basis as
set forth in Section 16 hereof, the prompt payment and performance when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, all of the Obligations. To secure such guaranty and the payment and
performance of the Obligations, each Pledgor hereby pledges to Holders and
grants to Holders, a security interest in, any and all right, title and interest
in and to the following (the "Collateral"):

 

(a)                the Pledged Shares;

 

(b)                all Proceeds, securities, moneys or property representing
dividends or interest paid on any of the Pledged Shares, or representing a
distribution in respect of the Pledged Shares, or resulting from a split-up,
stock split, revision, reclassification, merger, consolidation, reorganization
or other like change of the Pledged Shares or otherwise received in exchange
therefor, and any subscription warrants, rights or options issued to the holders
of, or otherwise in respect of, the Pledged Shares; and

 

(c)                all equity interests or other property now owned or hereafter
acquired by such Pledgor in exchange for or related to the Pledged Shares,
exchange offers, conversions, recapitalizations of any type, contributions to
capital, warrants, options or other rights relating to the Pledged Shares.

 

3.                   [Reserved]

 

4.                   Perfection of Security Interest; Authority to File.

 

(a)                The Pledgors shall, from time to time, as may be required by
the Collateral Agent with respect to all Collateral, immediately take all
actions as may be reasonably requested by the Collateral Agent to perfect the
security interest of the Collateral Agent in the Collateral, including, without
limitation, any actions in order to establish or maintain control with respect
to all Collateral over which control may be obtained within the meaning of
Section 8-106 of the UCC. All of the foregoing shall be at the sole cost and
expense of the Pledgors.

 

(b)                The Pledgors hereby irrevocably authorize the Collateral
Agent at any time and from time to time to file in any relevant jurisdiction any
financing statements and amendments thereto that contain the information
required by Article 9 of the UCC of each applicable jurisdiction for the filing
of any financing statement or amendment relating to the Collateral, without the
signature of any Pledgor where permitted by law and without referencing any
restrictions on the Pledged Shares as of the date hereof. The Pledgors agree to
provide all information required by the Collateral Agent pursuant to this
Section promptly to the Collateral Agent upon request.

 

 

 

 



 3 

 

 

(c)                If and when the Pledged Shares are certificated, each Pledgor
agrees (in its sole discretion) to (i) promptly deliver the share certificates
to the Collateral Agent for the possession by the Collateral Agent thereof in
the State of New York, together with executed undated stock powers and
assignments in blank, or (ii) promptly establish a Securities Account with a
Securities Intermediary promptly following the parties’ decision as to the
agreed upon Securities Intermediary. Promptly following the establishment of the
Securities Account, each Pledgor will deliver the Pledged Shares, along with
executed assignments in blank, to the Securities Intermediary for deposit into
the Securities Account. If applicable, each Pledgor agrees to do all things
necessary to ensure that the Control Agreement is executed and delivered by all
parties thereto within 30 Business Days from the date the Pledged Shares are
certificated by Issuer. Collateral Agent agrees to instruct the Securities
Intermediary to take all actions required to accomplish the intent of this
Agreement.

 

(d)                If the Pledged Shares are uncertificated securities
registered in a Pledgor’s name on Issuer’s books and records, upon Collateral
Agent’s request, such Pledgor will do all things necessary, including entering
into this Agreement and any other agreement reasonably necessary so that the
Collateral Agent will have “control” (as defined in Articles 8 and 9 of the
applicable UCC) over the Pledged Shares.

 

5.                   Representations and Warranties. Each Pledgor represents and
warrants as follows:

 

(a)                The Pledged Shares have been duly authorized and validly
issued, and are fully paid and non-assessable and subject to no options to
purchase or similar rights. All information set forth in Schedule 1 attached
hereto relating to the Pledged Shares is accurate and complete.

 

(b)                No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or other regulatory body,
or any other Person, is required for (i) the grant by such Pledgor, or the
perfection, of the security interest purported to be created hereby in the
Collateral, (ii) the exercise by the Collateral Agent of any of its rights and
remedies hereunder, or (iii) the exercise by the Collateral Agent of any of its
rights and remedies hereunder, other than (A) those that have been obtained or
will be obtained and/or made and filings and recordings with respect to
Collateral to be made, or otherwise delivered to the Collateral Agent for filing
or recordation, on or contemporaneously with the Issuance Date, (B) any
immaterial authorization, approval, other action or notice of filing and (C)
solely in the case of this clause (iii), except as may be required in connection
with any sale of any Pledged Shares by laws affecting the offering and sale of
securities generally. No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or any other Person, is
required for the perfection of the security interest purported to be created
hereby in the Collateral, except (A) filings pursuant to the UCC in the office
of the Secretary of State (or equivalent filing office) of the relevant State(s)
of the respective jurisdictions of organization of the Pledgors, (B) delivery of
Collateral consisting of certificates (if any) evidencing Equity Interests
required to be pledged hereunder, and (C) entering into Control Agreements with
respect to any Collateral which is certificated (subclauses (A) -- (C), each a
“Perfection Requirement” and collectively, the “Perfection Requirements”).
Notwithstanding anything to the contrary contained herein, no Perfection
Requirement shall be required to be undertaken with respect to the laws of any
non-U.S. jurisdiction to create or perfect a security interest in the Collateral
(and no security agreements or pledge agreements governed by the laws of any
non-U.S. jurisdiction shall be required in respect of such assets) to the extent
(i) it would reasonably be expected to cause any material adverse tax
consequences to any Transaction Party or Pledgor or (ii) the Collateral Agent
and the Transaction Parties reasonably determine that the cost of creating or
perfecting such security interest is excessive in relation to the benefits to
the Collateral Agent and the Holders therefrom.

 

(c)                This Agreement creates in favor of the Collateral Agent a
legal, valid and enforceable security interest in the Collateral secured
thereby, as security for the Obligations, except as may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity or (ii) the laws of any non-U.S. jurisdiction. The
compliance with the Perfection Requirements will result in the perfection of
such security interests. Such security interests in the Collateral are, or in
the case of Collateral in which such Pledgor obtains rights after the date
hereof, will be, perfected, first priority security interests, subject only to
Permitted Liens and the recording of such instruments of assignment. Such
Perfection Requirements and all other action necessary or desirable to perfect
and protect such security interest have been duly made or taken, except for (i)
the other filings and recordations and actions described in Section 5(b) hereof
and (iii) any other Perfection Requirements that the Collateral Agent agrees may
be made or taken after the date of this Agreement.

 

 

 



 4 

 

 

(d)                [Reserved]

 

(e)                There is no pending or written notice threatening any action,
suit, proceeding or claim adversely affecting such Pledgor before any
governmental authority or any arbitrator, or any order, judgment or award by any
governmental authority or arbitrator, that may adversely affect the grant by
such Pledgor, or the perfection, of the security interest purported to be
created hereby in the Collateral, or the exercise by the Collateral Agent of any
of its rights or remedies hereunder.

 

(f)                 Except with the respect to the laws of any non-U.S.
jurisdiction, the exercise by the Collateral Agent of any of its rights and
remedies hereunder will not contravene any law or any contractual restriction
binding on or otherwise affecting such Pledgor or any of its properties and will
not result in or require the creation of any Lien, upon or with respect to any
of its properties (other than as set forth in this Agreement or a Permitted
Lien).

 

(g)                Such Pledgor has title to the Pledged Shares of such Pledgor
(as set forth on Schedule I) and will have title to each other item of
Collateral hereafter acquired by such Pledgor, free of all Liens except the
security interest of the Collateral Agent and Permitted Liens. No financing
statement covering all or any part of the Collateral is on file in any public
office (except for any financing statements filed by the Collateral Agent).
Without limiting the foregoing, all certificates, agreements or instruments
representing or evidencing the Pledged Shares in existence on the date hereof
have been delivered to the Collateral Agent in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank.

 

6.                   Dividends and Voting Rights.

 

(a)                So long as no Event of Default has occurred and is
continuing, each Pledgor shall be entitled to vote or consent with respect to
the Pledged Shares in any manner so long as such vote or consent is not
inconsistent with this Agreement or not materially adverse to the Collateral
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall, after providing written notice to such Pledgor, have
the exclusive right to vote or give consents with respect to the Pledged Shares.
Each Pledgor hereby grants to the Collateral Agent an irrevocable proxy to vote
the Pledged Shares, which proxy shall be effective immediately upon the
occurrence of and during the continuance of an Event of Default, and, upon
request of the Collateral Agent, such Pledgor agrees to deliver to the
Collateral Agent such further evidence of such irrevocable proxy or such further
irrevocable proxy to vote the Pledged Shares as the Collateral Agent may
request.

 

(b)                The Collateral Agent agrees that each Pledgor may, unless an
Event of Default shall have occurred and be continuing, receive and retain all
cash dividends and other distributions with respect to the Pledged Shares.

 

7.                   Further Assurances.

 

(a)                Each Pledgor shall, use its commercially reasonable efforts
to defend title to and ownership of the Collateral of such Pledgor at its own
reasonable cost and expense against the claims and demands of all other parties
claiming an interest therein.

 

(b)                Each Pledgor agrees that at any time and from time to time,
at the expense of such Pledgor, such Pledgor will promptly execute and deliver
all further instruments and documents, obtain such agreements from third
parties, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted or
purported to be granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder or under any other agreement with
respect to any Collateral.

 

 

 

 



 5 

 

 

(c)                Each Pledgor will give the Collateral Agent prompt written
notice of any change to its legal name, identity, type of organization,
jurisdiction of organization, corporate structure, location of its chief
executive office or its principal place of business or its organizational
identification number. Each Pledgor will, in connection with any change
described in the preceding sentence, take all actions requested by the
Collateral Agent to maintain the perfection and priority of the Collateral
Agent’s security interest in the Collateral.

 

(d)                Each Pledgor hereby agrees to take any or all reasonable
action that may be necessary or desirable or that the Collateral Agent may
request in order for the Collateral Agent to obtain control in accordance with
Sections 9-105 – 9-107 of the UCC with respect to the Collateral.

 

8.                   Transfers and Other Liens. Each Pledgor agrees that it will
not create, suffer to exist or grant any Lien upon or with respect to any
Collateral other than a Permitted Lien.

 

9.                   Collateral Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Collateral Agent such Pledgor’s attorney-in-fact, with full
authority in the place and stead of such Pledgor and in the name of such Pledgor
or otherwise, from time to in the Collateral Agent’s discretion, and, in each
case to be exercisable only upon the occurrence and during the continuance of an
Event of Default, to take any action and to execute any instrument which the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, to receive, endorse and collect
all instruments made payable to such Pledgor representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same (but the Collateral Agent shall not be
obligated to and shall have no liability to such Pledgor or any third party for
failure to do so or take action). Such appointment, being coupled with an
interest, shall be irrevocable. Each Pledgor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.

 

10.                 Collateral Agent May Perform. If any Pledgor fails to
perform any agreement or obligation contained herein to protect the Collateral
Agent’s interest in the Collateral, the Collateral Agent may itself perform, or
cause performance of, such agreement or obligation, in the name of such Pledgor
or the Collateral Agent, and the reasonable and documented expenses of the
Collateral Agent incurred in connection therewith shall be payable by such
Pledgor pursuant to Section 13 hereof and secured by the Collateral; provided
that the Collateral Agent shall not be required to perform or discharge any
obligation of such Pledgor.

 

 

 

 

 

 



 6 

 

 

11.               Remedies Upon Default. If any Event of Default shall have
occurred and be continuing:

 

(a)                 The Collateral Agent may exercise in respect of the
Collateral, in addition to any other rights and remedies provided for herein or
otherwise available to it, all of the rights and remedies of a secured party
upon default under the UCC (whether or not the UCC applies to the affected
Collateral), and also may (i) take absolute control of the Collateral,
including, without limitation, transfer into the Collateral Agent’s name or into
the name of its nominee or nominees (to the extent the Collateral Agent has not
theretofore done so) and thereafter receive, for the benefit of the Collateral
Agent, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof, (ii) require each Pledgor to, and each Pledgor hereby
agrees that it will at its expense and upon request of the Collateral Agent
forthwith, assemble all or part of its respective Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place or
places to be designated by the Collateral Agent that is reasonably convenient to
both parties, and the Collateral Agent may enter into and occupy any premises
owned or leased by such Pledgor where the Collateral or any part thereof is
located or assembled for a reasonable period in order to effectuate the
Collateral Agent’s rights and remedies hereunder or under law, without
obligation to such Pledgor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable and/or (B) dispose of the Collateral or any part thereof
upon such terms as the Collateral Agent may deem commercially reasonable. Each
Pledgor agrees that, to the extent notice of sale or any other disposition of
its respective Collateral shall be required by law, at least ten (10) days’
notice to such Pledgor of the time and place of any public sale or the time
after which any private sale or other disposition of its respective Collateral
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale or other disposition of any Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives any
claims against the Collateral Agent and the Holders arising by reason of the
fact that the price at which its respective Collateral may have been sold at a
private sale was less than the price which might have been obtained at a public
sale or was less than the aggregate amount of the Obligations, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree, and waives all rights that such Pledgor may
have to require that all or any part of such Collateral be marshalled upon any
sale (public or private) thereof. Each Pledgor hereby acknowledges that (i) any
such sale of its respective Collateral by the Collateral Agent shall be made
without warranty, (ii) the Collateral Agent may specifically disclaim any
warranties of title, possession, quiet enjoyment or the like, and (iii) such
actions set forth in clauses (i) and (ii) above shall not adversely affect the
commercial reasonableness of any such sale of Collateral.

 

(b)                Any cash held by the Collateral Agent as Collateral and all
Cash Proceeds received by the Collateral Agent in respect of any sale of or
collection from, or other realization upon, all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 13 hereof) in
whole or in part by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect, consistent with
the provisions of the Securities Purchase Agreement. Any surplus of such cash or
Cash Proceeds held by the Collateral Agent and remaining after the indefeasible
payment in full in cash of all Obligations under the Notes (together with any
matured indemnification obligations as of the date of such payment, but
excluding any inchoate or unmatured contingent indemnification obligations)
shall be paid over to whomsoever shall be lawfully entitled to receive the same
or as a court of competent jurisdiction shall direct.

 

(c)                 In the event that the proceeds of any such sale, collection
or realization are insufficient to pay all amounts to which the Collateral Agent
and the Holders are legally entitled, each Pledgor shall be liable for the
deficiency, together with interest thereon at the highest rate specified in any
of the applicable Note Transaction Documents for interest on overdue principal
thereof or such other rate as shall be fixed by applicable law, together with
the reasonable and documented out-of-pocket costs of collection and the
reasonable and documented out-of-pocket fees, costs, expenses and other client
charges of any attorneys employed by the Collateral Agent to collect such
deficiency.

 

 

 



 7 

 

 

(d)                Each Pledgor hereby acknowledges that if the Collateral Agent
complies with any applicable state, provincial, or federal law requirements in
connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.

 

(e)                 The Collateral Agent shall not be required to marshal any
present or future collateral security (including, but not limited to, this
Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of the Collateral Agent’s
rights hereunder and in respect of such collateral security and other assurances
of payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that each Pledgor lawfully may, such Pledgor
hereby agrees that it will not, invoke any law relating to the marshalling of
collateral which might cause delay in or impede the enforcement of the
Collateral Agent’s rights under this Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
such Pledgor hereby irrevocably waives the benefits of all such laws.

 

12.               [Reserved]

 

13.               Indemnity and Expenses.

 

(a)                 Each Pledgor agrees, jointly and severally, to defend,
protect, indemnify and hold the Collateral Agent and each of the Holders,
jointly and severally, harmless from and against any and all Indemnified
Liabilities to the extent that they arise out of or otherwise result from this
Agreement (including, without limitation, enforcement of this Agreement), except
actions, causes of action, suits, claims, damages, losses, liabilities,
penalties, fees, costs or expenses resulting solely and directly from such
Person’s gross negligence or willful misconduct or a material breach of this
Agreement, as determined by a final judgment of a court of competent
jurisdiction.

 

(b)                With respect to costs, expenses and fees, Section 4(g) of the
Securities Purchase Agreement is hereby incorporated herein by reference as if
fully stated herein and shall apply to this Agreement mutatis mutandis.

 

14.                 Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and shall be mailed (by certified mail,
postage prepaid and return receipt requested), telecopied or delivered in
accordance with Section 9(f) of the Securities Purchase Agreement at the
addresses set forth below. All such notices and other communications shall be
effective (a) if sent by certified mail, return receipt requested, when received
or five days after deposited in the mails, whichever occurs first, (b) if
telecopied or sent by electronic mail, when transmitted (during normal business
hours), or (c) if delivered, upon delivery.

 

15.                 Miscellaneous.

 

(a)                 No amendment of any provision of this Agreement shall be
effective unless it is in writing and signed by each Pledgor affected thereby
and the Collateral Agent, and no waiver of any provision of this Agreement, and
no consent to any departure by a Pledgor therefrom, shall be effective unless it
is in writing and signed by the Collateral Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

 

 

 



 8 

 

 

(b)                No failure on the part of the Collateral Agent to exercise,
and no delay in exercising, any right hereunder or under any of the other Note
Transaction Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies of the
Collateral Agent or any Holder provided herein and in the other Note Transaction
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Collateral Agent or any
Holder under any of the other Note Transaction Documents against any party
thereto are not conditional or contingent on any attempt by such Person to
exercise any of its rights under any of the other Note Transaction Documents
against such party or against any other Person, including but not limited to,
any Pledgor.

 

(c)                 To the extent permitted by applicable law, each Pledgor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations and this Agreement and any requirement
that the Collateral Agent exhaust any right or take any action against any other
Person or any Collateral. Each Pledgor acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated herein and
that the waiver set forth in this Section 15(c) is knowingly made in
contemplation of such benefits. All authorizations and agencies contained herein
with respect to any of the Collateral are irrevocable and powers coupled with an
interest.

 

(d)                No Pledgor may exercise any rights that it may now or
hereafter acquire against any other Pledgor that arise from the existence,
payment, performance or enforcement of any Pledgor’s obligations under this
Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Collateral Agent against any Pledgor
or any Collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from any Pledgor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until the indefeasible
payment in full in cash of all Obligations under the Notes (together with any
matured indemnification obligations as of the date of such payment, but
excluding any inchoate or unmatured contingent indemnification obligations). If
any amount shall be paid to a Pledgor in violation of the immediately preceding
sentence at any time prior to the indefeasible payment in full in cash of all
Obligations under the Notes (together with any matured indemnification
obligations as of the date of such payment, but excluding any inchoate or
unmatured contingent indemnification obligations), such amount shall be held in
trust for the benefit of the Collateral Agent and shall forthwith be paid to the
Collateral Agent to be credited and applied to the Obligations and all other
amounts payable under the Transaction Documents, whether matured or unmatured,
in accordance with the terms of the Transaction Documents, or to be held as
Collateral for any Obligations or other amounts payable under the Transaction
Documents thereafter arising.

 

(e)                With respect to severability, Section 9(d) of the Securities
Purchase Agreement is hereby incorporated herein by reference as if fully stated
herein and shall apply to this Agreement mutatis mutandis.

 

(f)                This Agreement shall create a continuing security interest in
the Collateral and shall (i) remain in full force and effect until the
indefeasible payment in full in cash of all Obligations under the Notes
(together with any matured indemnification obligations as of the date of such
payment, but excluding any inchoate or unmatured contingent indemnification
obligations), and (ii) be binding on each Pledgor and all other Persons who
become bound as debtor to this Agreement in accordance with Section 9-203(d) of
the UCC and shall inure, together with all rights and remedies of the Collateral
Agent and the Holders hereunder, to the benefit of the Collateral Agent and the
Holders and their respective permitted successors, transferees and assigns.
Without limiting the generality of clause (ii) of the immediately preceding
sentence the Collateral Agent and the Holders may assign or otherwise transfer
their rights and obligations under this Agreement and any of the other
Transaction Documents, to any other Person pursuant to the terms of the Notes
and the Securities Purchase Agreement and such other Person shall thereupon
become vested with all of the benefits in respect thereof granted to the
Collateral Agent and the Holders herein or otherwise. Upon any such assignment
or transfer, all references in this Agreement to the Collateral Agent or any
such Holder shall mean the assignee of the Collateral Agent or such Holder. None
of the rights or obligations of any Pledgor hereunder may be assigned or
otherwise transferred without the prior written consent of the Collateral Agent,
and any such assignment or transfer without the consent of the Collateral Agent
shall be null and void.

 

 

 

 



 9 

 

 

(g)                Upon the indefeasible payment in full in cash of all
Obligations under the Notes (together with any matured indemnification
obligations as of the date of such payment, but excluding any inchoate or
unmatured contingent indemnification obligations), (i) subject to paragraph (f)
above, this Agreement and the security interests and licenses created hereby
shall automatically terminate and all rights to the Collateral shall revert to
the Pledgors and (ii) the Collateral Agent will, upon the Pledgors’ request and
at the Pledgors’ expense, without any representation, warranty or recourse
whatsoever, (A) return to the Pledgors (or whomsoever shall be lawfully entitled
to receive the same or as a court of competent jurisdiction shall direct) such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof and (B) execute and deliver to the Pledgors
such documents as the Pledgors shall reasonably request to evidence such
termination.

 

(h)                ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR
ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.

 

(i)                  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.

 

(j)                  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(k)                Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
by mailing a copy thereof to such party at the address for such notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

(l)                  Each party hereto irrevocably and unconditionally waives
any right it may have to claim or recover in any legal action, suit or
proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

(m)               Section headings herein are included for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

(n)                With respect to counterparts, Section 9(b) of the Securities
Purchase Agreement is hereby incorporated herein by reference as if fully stated
herein and shall apply to this Agreement mutatis mutandis.

 

16.                 Notwithstanding anything to the contrary contained in this
Agreement, the sole recourse of Collateral Agent for any obligations of any
Pledgor under this Agreement (except for obligations set forth in Section 13)
shall be to the Collateral.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 



 10 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

PLEDGORS:

 

ACACIA RESEARCH GROUP LLC

 

By: Marc Booth                                       
Name: Marc Booth
Title: Chief Executive Officer

 

Address for Notices:



 

 

 

SAINT LAWRENCE COMMUNICATIONS LLC

 

 

By: Marc Booth                                     
Name: Marc Booth
Title: Chief Executive Officer

 

Address for Notices:



 

 

 

ADVANCED SKELETAL INNOVATIONS LLC

 

 

By: Marc Booth                                 
Name: Marc Booth
Title: Chief Executive Officer

 

Address for Notices:



 

 

 



 11 

 

 




ACCEPTED BY:

 

STARBOARD VALUE INTERMEDIATE FUND LP,
as Collateral Agent

 

 

By: /s/ Jeffrey C. Smith                            
Name: Jeffrey C. Smith
Title: Authorized Signatory

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 

SCHEDULE I

PLEDGED SHARES

 


Issuer Percentage of Ownership (%) Type Number Value Certificate Number

Percentage Pledged

(%)

Certificated                                                                    
                                                           

 

 

 

 

 

 

 

 



 13 

 

